¶ 16 I concur in the majority's analysis and decision to affirm the trial court's determination appellant must co-sign for any college loans for Nicole and appellant's co-signor liability is not limited to [his] one-half responsibility for tuition, fees and books.
 {¶ 17} I write separately only to clarify my position with respect to appellant's "co-signor" liability. Although as a co-signor appellant is liable to the holder of the loan for the full amount of the loan, he is only responsible for one-half of tuition, fees and books. In the event appellant pays more than his one-half responsibility to the loan holder, appellant would be entitled to reimbursement from appellee.